        Case
        Case 7:20-cv-01332-PMH
              7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH           Document
                                 Document
                           Document       43
                                          37 inFiled
                                    40 Filed   Filed
                                                NYSD 08/13/20
                                                     06/25/20 Page
                                                              Page 1
                                                       on 07/27/20202 of 3
                                                                      ofPage
                                                                         4   1 of 3
                                                                                         March 18, 2020




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------X
  Dana Stephenson,
                               Plaintiff(s),             CIVIL CASE DISCOVERY PLAN
                                                         AND SCHEDULING ORDER
 v.
                                                          20     1332
                                                          _____CV_______(PMH)
  Exclusive Motor-Sports LLC, et al.,
                                 Defendant(s).
 ---------------------------------------------------X

   This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):

                       xxxxxx [do not consent] to conducting all further proceedings before a
      1. All parties [consent]
         Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties
         are free to withhold consent without adverse substantive consequences. (If all parties
         consent, the remaining paragraphs of this form need not be completed.)

      2. This case [is]not]
                         xxxxx
                        [is to be tried to a jury.

      3. Amended pleadings may not be filed and additional parties may not be joined except with
          leave of the Court. Any motion to amend or to join additional parties shall be filed by
          9/14/2020
         ____________________.    (Absent exceptional circumstances, 30 days from date of this
          Order.)

      4. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
         8/27/2020______. (Absent exceptional circumstances, 14 days from date of this
         Order.)

      5. Fact Discovery

                                                                  12/11/2020
              a. All fact discovery shall be completed by ____________________.              (Absent
                 exceptional circumstances, a period not to exceed 120 days from date of this Order.)

              b. Initial requests for production         of   documents     shall   be    served    by
                  8/27/2020
                 ____________________.

                                                    11/6/2020
              c. Interrogatories shall be served by ____________________.

                                                               12/11/2020
              d. Non-expert depositions shall be completed by ____________________.

                                                       11/6/2020
              e. Requests to admit shall be served by ____________________.
        Case
        Case 7:20-cv-01332-PMH
              7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH           Document
                                 Document
                           Document       43
                                          37 inFiled
                                    40 Filed   Filed
                                                NYSD 08/13/20
                                                     06/25/20 Page
                                                              Page 2
                                                       on 07/27/20203 of 3
                                                                      ofPage
                                                                         4   2 of 3




          f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended by
             the written consent of all parties without application to the Court, provided that all
             fact discovery is completed by the date set forth in paragraph 5(a).

   6. Expert Discovery [For Discussion with the Court]

          a. All expert discovery, including expert depositions, shall be completed by
             3/11/2021
             ____________________.       (Absent exceptional circumstances, 45 days from date in
             paragraph 5(a); i.e., the completion of all fact discovery.)

          b. Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by
             1/11/2021
             ____________________.

          c. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made
                 2/11/2021
             by ____________________.

          d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the written
             consent of all parties without application to the Court, provided that all expert
             discovery is completed by the date set forth in paragraph 6(a).

   7. Additional provisions agreed upon by the parties are attached hereto and made a part
      hereof.
                                                             2/16/2021 3/11/2021 (Absent
   8. ALL DISCOVERY SHALL BE COMPLETED BY ____________________.
      exceptional circumstances, a period not to exceed 6 months from date of this Order.)

   9. All motions and applications shall be governed by the Court’s Individual Practices,
      including the requirement of a pre-motion conference before a motion for summary
      judgment is filed.

   10. Unless otherwise ordered by the Court, within 30 days after the date for the completion of
       discovery, or, if a dispositive motion has been filed, within 30 days after a decision on the
       motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
       in accordance with the Court’s Individual Practices. The parties shall also comply with the
       Court’s Individual Practices with respect to the filing of other required pretrial documents.

   11. The parties have conferred and their present best estimate of the length of the trial is
        three days
       ____________________.

   12. This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
       herein extended without leave of the Court or the assigned Magistrate Judge acting under
       a specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

   13. The   Magistrate     Judge assigned           to     this    case    is    the    Honorable
       Hon. Paul E. Davison
       ______________________________.

                                                 2
        Case
        Case 7:20-cv-01332-PMH
              7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH           Document
                                 Document
                           Document       43
                                          37 inFiled
                                    40 Filed   Filed
                                                NYSD 08/13/20
                                                     06/25/20 Page
                                                              Page 3
                                                       on 07/27/20204 of 3
                                                                      ofPage
                                                                         4   3 of 3




   14. If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
       Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
       Order consistent therewith.

                                                                         3/15/2021
   15. The next case management conference is scheduled for __________________     at
      10:00 a.m.
       __________. (The Court will set this date at the initial conference.)

Dated: New York, New York
       August 13, 2020
       ___________________

                                                     SO ORDERED:


                                                     ___________________________________
                                                     Philip M. Halpern
                                                     United States District Judge




                                                 3
